Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 29, includes the generic place holder language “means”. Thereby holding the place for named structure but without specific structural meaning of its own.  This creates rebuttable presumption that the claim limitation is interpreted under section 112(f).
The term means is modified by functional language with the word “for”.
The term means is not modified by sufficient structure or material in the claim for performing the claimed invention.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for” in claim 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoryaev et a.  WO (2019/0369578 A1).

 		Regarding claims 1, 22, 29 and 30, Khoryaev discloses  method, apparatuses and non-transitory computer-readable medium for wireless communications, comprising: 
a processor (processor [0033]), memory  (see memory [0037]) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify, at a user equipment (UE), a transmission beam for a sidelink communication (see abstract, select resources for sidelink communication via beams that illustrated in fig. 6); 
transmit a request for resources (see request in [0115]) corresponding to the transmission beam, the request comprising an indication of the transmission beam (see selected beams in [00103] and darkened selected beam in fig. 6); 
receive a resource grant indicating timing information associated with the transmission beam (resources granted [0089]); and 
perform the sidelink communication using the transmission beam ((see communication occurring via 602 and 622 via selected darkened beams in fig. 6)) based at least in part on the timing information (see [0017], the V / V2X 602 / 622 can be configured to perform a synchronization to establish a common transmission timing and frequency among V2X nodes. ).

Regarding claim 2, Khoryaev discloses the method of claim 1, further comprising: transmitting sidelink information data, wherein the sidelink information data comprises the request for resources (see request in [0115]).
Regarding claim 3, Khoryaev discloses the method of claim 1, further comprising: receiving a transmission configuration for a reference signal corresponding to the identified transmission beam; and transmitting the reference signal using the transmission beam based at least in part on the transmission configuration ([00110] With respect to the approach including association of geo-location information with spectrum resources, different sets of resources can be assigned to V / V2X 602, 622 such as via communication between an RSU as 622 and a vehicle as 602, for example. Spectrum resources can be designated as time (e.g. time slot index), frequency (e.g. frequency channel or sub-channel index), beam (e.g. codebook pre- coder index or antenna port index), or possible reference signal index (e.g. cover code or sequence), as well as others described herein. The resources can be associated with absolute or relative geo-location information (e.g. coordinate). In case of relative coordinates, it can be defined with respect to location of an RSU or a location of any other road object.).
Regarding claim 4, Khoryaev discloses the method of claim 3, wherein the resource grant is based at least in part on the reference signal ([00104] The tuning of receiver (Tx) and transmitter (Rx) beams as beams 632 and 634, respectively, is typically done by means of dedicated beam training procedure at the Tx 622 and Rx 602 sides (that assumes exchange of reference signals from each side), where best beams 642 and 644 is selected at both sides of the link.).
Regarding claim 5, Khoryaev discloses the method of claim 3, wherein transmitting the reference signal comprises: transmitting the reference signal during one or more symbols or slots based at least in part on the transmission configuration ([0026] FIG. 20 is a diagram illustrating SR-RS resource pool configurration inside sidelink resources, according to various aspects discussed herein.).
Regarding claim 6, Khoryaev discloses the method of claim 3, wherein transmitting the reference signal comprises: transmitting the reference signal based at least in part on a timing associated with downlink transmissions (see [0052] The grid can be a time-frequency grid, called a resource grid or time-frequency resource grid, which is the physical resource in the downlink in each slot. Such a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation.).
Regarding claim 7, Khoryaev discloses the method of claim 3, wherein the reference signal comprises a sounding reference signal (sounding reference signals [0155]).
Regarding claim 8, Khoryaev discloses the method of claim 3, wherein the transmission configuration comprises a periodic reference signal configuration ([00183] In another embodiment, the SR-RS pool 2000 could be defined by a periodical set of time resources configured), an aperiodic reference signal configuration, a semi-persistent reference signal configuration, or a combination thereof.
Regarding claim 9, Khoryaev discloses the method of claim 1, wherein receiving the resource grant comprises: receiving the resource grant in downlink control information signaling or a medium access control element ([0089] resources granted for uplink transmission, etc.).).
Regarding claim 18, Khoryaev discloses the method of claim 1, wherein the indication of the transmission beam comprises an index (see index [0110]).
Regarding claim 19, Khoryaev discloses the method of claim 1, wherein the request for resources comprises a request for a dynamic resource, a request for semi-persistent resources, or a combination thereof (see [0088], “that facilitates dynamic or semi-static configuration to provide for resource selection based on partial sensing process(es) and UE behavior”).
Regarding claim 20, Khoryaev discloses the method of claim 1, wherein the resource grant indicates resources for performing the sidelink communication (see sidelink [0088]).
Regarding claim 21, Khoryaev discloses the method of claim 1, wherein the sidelink communication comprises a communication from the UE to a receiving device (see fig. 6, with sidelink communication with ue-vsx nodes).
Regarding claim 23, Khoryaev discloses the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: transmit sidelink information data, wherein the sidelink information data comprises the request for resources (sidelink [0111]).
Regarding claim 24, Khoryaev discloses the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: receive a transmission configuration for a reference signal corresponding to the identified transmission beam; and transmit the reference signal using the transmission beam based at least in part on the transmission configuration (sounding reference signals [0155]).
Regarding claim 25, Khoryaev discloses the apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to: transmit the reference signal during one or more symbols or slots based at least in part on the transmission configuration (symbols [0096]).
Regarding claim 26, Khoryaev discloses the apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to: transmit the reference signal based at least in part on a timing associated with downlink transmissions.
Regarding claim 27, Khoryaev discloses the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: receive the resource grant in downlink control information (see downlink control information [0054]) signaling or a medium access control element (see [0023], “Sidelink Ranging reference signal (SR-RS),”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et a.  WO (2019/0369578 A1) in view of Li (WO 2020/033088 A1).

Regarding claim 10, Khoryaev discloses the method of claim 1, Khoryaev does not specifically disclose however Li discloses wherein the timing information comprises a timing advance value (see timing advance [0392]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Li with that of Khoryaev. Doing so would conform to well-known standards.




Allowable Subject Matter

Claims 11-17, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643